Exhibit 99.3 FOR IMMEDIATE RELEASE Spartan Motors Announces Dividend CHARLOTTE, Michigan, Feb. 18, 2010 – Spartan Motors, Inc. (NASDAQ: SPAR) today announced that its board of directors has declared its semi-annual cash dividend of $0.05 per share of common stock. The Charlotte, Mich.-based manufacturer of custom chassis and emergency-rescue vehicles reported its semi-annual dividends will be payable on June 10, 2010 to shareholders of record at the close of business on May 13, 2010. “The declaration of this semi-annual dividend reflects our solid financial position and total financial performance for 2009,” said John Sztykiel, president and chief executive officer of Spartan Motors. “Our dividend is also an indication of the board’s confidence in our future growth and strategic direction, and provides an important form of return for our investors that sets Spartan apart from other companies our size.” About Spartan Motors, Inc.
